Title: To James Madison from Cornelius P. Comegys, 20 February 1815
From: Comegys, Cornelius P.
To: Madison, James


                    
                        Adjutant Generals OfficeDover Delaware Feby 20th. 1815.
                        
                            Sir
                        
                    
                    In Obedience to the 29th. Section of the act entitled “An Act to Establish an Uniform Militia through out this State,” I have the honour to transmit Your Excellency the inclosed return, which upon examination will be found to exhibit the Condition, Strength and real Situation of the Militia of the

State of Delaware, agreeably to the returns forwarded to this office, by the Brigade Inspectors of the respective Brigades.
                    Will Your Excellency permit me to ask the favour of an acknowledgment of its reception. The undersigned begs leave to tender you his best respects, and Solicits the honour to be Your Excellency’s most Obedient and verry Hble St.
                    
                        Cornelius P. ComegysAdjutant Genl. of the State of Del.
                    
                